Order unanimously affirmed, with costs to respondents payable out of the estate. Appellant’s reply brief is stricken and expunged from the records of this court. Memorandum: Whether the issue as decided was one of law or fact, we agree that the conclusion reached by the Surrogate was correct. Appellant’s reply brief is permeated with accusations and criticisms directed against respondents’ counsel and the Surrogate which we deem to be wholly unjustifiable. It should, therefore, be expunged from the records of this court. (Scholing v. O’Connor, 209 App. Div. 839; Baylis v. Wood, 246 App. Div. 779.) (Appeal by administrator from an order of Niagara Surro*624gate’s Court directing the payment of proceeds of a joint bank account in Ms name to name of decedent.) Present — Williams, P. J., Bastow, Goldman, Henry and Noonan, JJ.